DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 depends on canceled “claim 3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shagott et al (5,593,470) in view of either Mellen (5,145,496) or Field et al (4,411,254).
Regarding to claims 1, 13 and 18, Shagott et al disclose a filtration system (100 in Fig. 7) comprising an upper filter (120), a lower filter (124) positioned vertically below the upper filter (120), at least one incoming air inlet (164) positioned vertically above the upper filter (120), and a vacuum pump (138) positioned vertically below the lower filter (124), the vacuum pump (138) comprising an outlet (144), wherein an incoming air stream is adapted to flow downwardly through the at least one incoming air inlet (164), then through the upper filter (120), then through the lower filter(124) and then out of the outlet (144) of the vacuum pump where it exits as a cleaned air stream.  Shagott et al further disclose the filtration system (100) further comprising an upper filter receptacle (108) that is adapted to have the upper filter (120) removably positioned therein, and a 
Regarding to claims 5 and 15, Shagott et al disclose the incoming air stream comprising entrained particulate matter at a first level and wherein the cleaned air stream comprises entrained particulate matter at a second level that is substantially less than the first level (col. 1, line 63 through col. 2, line 9).
Regarding to claims 8, 16 and 19, Shagott et al disclose a vacuum motor housing (112, col. 6, line 62 through col. 7, line 12), wherein an upper end of the vacuum motor housing (112) is operatively coupled to a bottom of the lower filter receptacle (108) and wherein the vacuum motor housing (112) is operatively coupled to a lower end of the lower filter receptacle (108).
Regarding to claim 9, Shagott et al show in Figure 7 that the filter receptacle (108) has a substantially rectangular configuration when viewed from above.
Regarding to claims 10 and 17, Shagott et al disclose the upper filter (120) comprising a pocket filter and wherein the lower filter (124) comprising a HEPA filter (col. 5, line 58 through col. 6, line 11 and lines 46-61).
Regarding to claim 11, Shagott et al disclose a first seal positioned between a bottom of the top lid and an upper end of the upper filter receptacle, and a second seal positioned between an upper end of the lower filter receptacle and a lower end of the upper filter receptacle (see gaskets 40, 46, 45 & 51 in col. 4, line 46 through col. 5, line 6).
Regarding to claims 12 and 20, Shagott et al disclose the top lid, the upper filter receptacle and the lower filter receptacle are made of a stainless steel material (col. 4, lines 2-10).
Regarding to claim 6 which calls for entrained particulate matter being caustic powder.  Shagott et al disclose the entrained particulate matter being dust or dirt and not specifically caustic powder.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 1, 5, 6, 8-13 and 15-20 differ from the disclosure of Shagott et al in that 
a lower filter door is operatively coupled to a side of the lower filter receptacle and
adapted to be moved from a first position to a second position to access the filter.  Shagott et al disclose an access door located on the top of the filter receptacle and not at the lower receptacle.  Mellen discloses a lower filter door (36 in Fig. 1) operatively coupled to a side of the lower filter receptacle (26) and adapted to be moved from a first position to a second position to access the filter (40).  Field et al disclose a lower filter door (56 in Fig. 5) operatively coupled to a side of the lower filter receptacle and adapted to be moved from a first position to a second position to access the filter (51).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to rearrange the access door of Shagott et al to be located at the lower filter receptacle as taught by either Mullen or Field et al since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shagott et al (5,593,470) in view of either Mellen (5,145,496) or Field et al (4,411,254), as applied supra, and further in view of either Travis et al (5,069,691) or Smith et al (6,616,720 B1).
Regarding to claims 2 and 14 calling for at least one incoming air inlet comprising a plurality of incoming air inlets.  Shagott et al disclose only one incoming air inlet (164 in Fig. 7) and not a plurality of air inlets.  Travis et al disclose a purification system comprising a plurality of inlets (18 in Fig. 1).  Smith et al disclose a purification system (295 in Fig. 2) having 2 incoming air inlets (326 & 336) or (200 in Figs. 1 & 3) with 2 incoming air inlets (226 & 236).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a plurality of air inlets as taught by either Travis et al or Smith et al in the filter assembly of Shagott et al, Mullen and Field et al, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Amendment
16.	Applicant's arguments filed on July 14, 2021 have been fully considered but they are not persuasive. 
17.	Applicant amends the claims and argues that the cited primary reference Shagott et al does not disclose a lower filter door operatively coupled to a side of the lower filter receptacle and adapted to be moved from a first position to a second position to access the filter.  

Shagott et al disclose a filtration system (100 in Fig. 7) comprising an upper filter (120), a lower filter (124) positioned vertically below the upper filter (120), at least one incoming air inlet (164) positioned vertically above the upper filter (120), and a vacuum pump (138) positioned vertically below the lower filter (124), the vacuum pump (138) comprising an outlet (144), wherein an incoming air stream is adapted to flow downwardly through the at least one incoming air inlet (164), then through the upper filter (120), then through the lower filter(124) and then out of the outlet (144) of the vacuum pump where it exits as a cleaned air stream.  Shagott et al further disclose the filtration system (100) further comprising an upper filter receptacle (108) that is adapted to have the upper filter (120) removably positioned therein, and a top lid (140, col. 6, lines 26-46) positioned vertically above the upper filter receptacle (108), wherein the top lid (140) is pivotably coupled to the upper filter receptacle (108).
Claims 1, 2, 5, 6 and 8-20 differ from the disclosure of Shagott et al in that 
a lower filter door is operatively coupled to a side of the lower filter receptacle and
adapted to be moved from a first position to a second position to access the filter.  
The Examiner newly introduces either Mellen (5,145,496) or Field et al (4,411,254) as secondary reference in combination with Shagott et al under the 103 rejection of the claims to show:
Mellen discloses a lower filter door (36 in Fig. 1) operatively coupled to a side of the lower filter receptacle (26) and adapted to be moved from a first position to a second position to access the filter (40).  

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to rearrange the access door of Shagott et al to be located at the lower filter receptacle as taught by either Mullen or Field et al since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
19.	Applicant’s arguments with respect to claims 1, 2, 5, 6 and 8-20 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 17, 2021